 Case 2:17-cv-00124-PLM-MV ECF No. 79 filed 01/27/20 PageID.1044 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

WILLIAM JOHNSON, et al.,                          )
                            Plaintiffs,           )
                                                  )      No. 2:17-cv-124
-v-                                               )
                                                  )      Honorable Paul L. Maloney
NICK LYON,                                        )
                            Defendant.            )
                                                  )

 ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       This matter is before the Court on Plaintiffs’ motion to file an amended complaint

(ECF No. 77). While the deadline for filing motions to amend has long passed, the Court

finds that good cause exists for the amendment, and the motion will be granted.

       Both Rule 15 and Rule 16 of the Federal Rules of Civil Procedure apply to motions

for leave to file amended pleadings. Rule 15(a)(2) requires leave be given freely when justice

so requires. However, “[o]nce the scheduling order’s deadline passes, a plaintiff must first

show good cause under Rule 16(b) for failure earlier to seek leave to amend before a court

will consider whether amendment is proper under Rule 15(a).” Leary v. Daeschner, 349

F.3d 888, 909 (6th Cir. 2003). “The primary measure of Rule 16’s ‘good cause’ standard is

the moving party’s diligence in attempting to meet the case management order’s

requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (internal citation

omitted).

       The case management order establishes the deadline for motions to amend pleadings

as January 3, 2019 (ECF No. 55). The present motion was filed on January 21, 2020. Thus,
 Case 2:17-cv-00124-PLM-MV ECF No. 79 filed 01/27/20 PageID.1045 Page 2 of 2



Rule 16’s good cause requirement applies. While plaintiffs have not addressed this issue by

name in their motion, the motion was only brought because of a January 3, 2020 change to

the relevant DHHS Rule. Plaintiff’s complaint questions the legality of this rule, and

Defendant does not oppose the amendment. The Court finds that good cause exists to

amend the complaint, and the motion will be granted. A scheduling conference will be set at

a later date.

                                         ORDER

         Plaintiff’s motion for leave to file an amended complaint (ECF No. 77) is

GRANTED. The Clerk of Court shall docket the proposed amended complaint (ECF No.

77-1).

         IT IS SO ORDERED.

Date: January 27, 2020                              /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                            2
